J. S25005/16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       :     IN THE SUPERIOR COURT OF
                                                   :           PENNSYLVANIA
                        v.                         :
                                                   :
RICHARD TODD BAKER,                                :          No. 381 WDA 2015
                                                   :
                                  Appellant        :


                  Appeal from the PCRA Order, February 2, 2015,
                in the Court of Common Pleas of Allegheny County
                 Criminal Division at No. CP-02-CR-0002132-2012


BEFORE: FORD ELLIOTT, P.J.E., MUNDY AND JENKINS, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:                        FILED MARCH 30, 2016

        Richard Todd Baker appeals from the order of February 2, 2015,

dismissing his petition for post-conviction collateral relief filed under the

Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On November 16, 2012, appellant entered a plea of nolo contendere

to two counts of driving under the influence (“DUI”) and one count of driving

while operating privilege is suspended -- DUI related.1 Appellant received an

aggregate sentence of 180 days of intermediate punishment (house arrest)

and     three   years        of    probation,   with   both   punishments   commencing

November 16, 2012.                Appellant did not take a direct appeal; however, a

timely PCRA petition seeking to withdraw his plea was filed on June 21,



1
    75 Pa.C.S.A. §§ 3802(b), 3802(a)(1), and 1543(b)(1.1)(i).
J. S25005/16


2013. On February 2, 2015, following Pa.R.Crim.P. 907 notice, appellant’s

petition was dismissed without a hearing. This timely appeal followed.

       Appellant was sentenced on November 16, 2012, to 180 days’ house

arrest and three years’ probation, to run concurrently from the date of

sentencing.    Therefore, it appears that appellant is no longer serving his

sentence. If so, then he is ineligible for PCRA relief. Our supreme court has

held that, to be eligible for relief under the PCRA, the petitioner must be

“currently serving a sentence of imprisonment, probation or parole for the

crime.” 42 Pa.C.S.A. § 9543(a)(1)(i). As soon as his sentence is completed,

the petitioner becomes ineligible for relief, regardless of whether he was

serving his sentence when he filed the petition.        Commonwealth v.

Ahlborn, 699 A.2d 718, 720 (Pa. 1997); Commonwealth v. Matin, 832

A.2d 1141, 1143 (Pa.Super. 2003), appeal denied, 843 A.2d 1237 (Pa.

2004).

       Appellant’s sentence should have expired on or about November 16,

2015. The Commonwealth states in its brief on appeal that it has examined

the certified record in this case and found no indication that appellant’s

sentence was stayed or extended in any manner. (Commonwealth’s brief at

15.)   It is the petitioner’s burden to plead and prove that he is currently

serving a sentence in order to be eligible for relief.         42 Pa.C.S.A.

§ 9543(a)(1)(i) (“To be eligible for relief under this subchapter, the

petitioner must plead and prove by a preponderance of the evidence all of



                                    -2-
J. S25005/16

the following: (1) That the petitioner has been convicted of a crime under

the laws of this Commonwealth and is at the time relief is granted:

(i) currently serving a sentence of imprisonment, probation or parole for the

crime[.]”).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/30/2016




                                    -3-